Citation Nr: 1141334	
Decision Date: 11/07/11    Archive Date: 11/21/11

DOCKET NO.  04-36 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to nonservice-connected death pension benefits.

2.  Entitlement to service connection for non-Hodgkin's lymphoma, for accrued benefits purposes.

3.  Entitlement to service connection for a skin disorder (other than a skin disorder of the feet), for accrued benefits purposes.

4.  Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States

WITNESSES AT HEARING ON APPEAL

Appellant and her son


ATTORNEY FOR THE BOARD

S. M. Kreitlow


INTRODUCTION

The Veteran had active military service from May 1968 to May 1972.  He died on February [redacted], 2009.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  In July 2011, the appellant and her son testified at a hearing held in Washington, D.C., before the undersigned Veterans Law Judge.  A transcript of this hearing has been associated with the claims file.

The accrued benefits and cause of death claims are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

At the July 2011 hearing, the appellant expressed her desire to withdraw her appeal for nonservice-connected death pension benefits.  

CONCLUSION OF LAW

The criteria for withdrawal by the appellant of the appeal for nonservice-connected death pension benefits have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the appellant notified the undersigned Veterans Law Judge at her hearing in July 2011 that she wished to withdraw that part of her appeal seeking entitlement to nonservice-connected death pension benefits.  Such request was placed on the record and is, therefore, sufficient to constitute an appropriate request for withdrawal.  38 C.F.R. § 20.204(b)(1).  Hence, the appellant has withdrawn her appeal as to that issue, and there remain no allegations of errors of fact or law for appellate consideration.  Thus, the Board does not have jurisdiction to review the appeal for nonservice-connected death pension benefits, and it is dismissed.  

ORDER

The appeal for nonservice-connected death pension benefits is dismissed.

REMAND

The Board finds that the remaining issues on appeal should be remanded.  Specifically, the Board finds that additional development is necessary on the appellant's claim for service connection for the cause of the Veteran's death that complies with the development procedures set forth in the May 2010 Compensation & Pension Service Bulletin as to Air Force service members who served in Thailand during the Vietnam Era.  

The Veteran claimed prior to his death, and the appellant has continued to contend, that the Veteran's non-Hodgkin's lymphoma was the result of exposure to herbicides while he was stationed at the air base in U-Tapao, Thailand.  The appellant contends, and has submitted evidence to support her claim, that the Veteran worked near the base perimeter for MMS (munitions maintenance service) and, therefore, was exposed to whatever herbicides were used to clear the area of vegetation.  She relates that the Veteran told her that nothing grew in the area he reported to each day (revetment area and bomb dump).  In addition to her statements, she has submitted multiple pictures reportedly of the area, including its golf course, to demonstrate that there was no (or nearly no) vegetation growing around the base.  She also submitted a page with an aerial photograph supposedly of the U-Tapao airbase (which she states shows the MMS bomb dump to be on the far right in the middle of the picture) and a picture of a view from the bomb dump.  She has also submitted some lay statements in which fellow servicemen who served at U-Tapao (although not necessarily with the Veteran) in which they state that the MMS area was near the perimeter of the air base.

In May 2009, the Director of Compensation and Pension Service issued Fast Letter 09-20, which dealt with developing evidence of herbicide exposure for Veterans with Thailand service during the Vietnam Era.  This Fast Letter directed the ROs that, when developing such claims, the RO should place in a veteran's claims file a copy of the attached response document (which was to replace direct inquiries to the Agent Orange Mailbox).  This document acknowledges that an official 1973 report of military base defense in Thailand, known as the CHECO Report, provides evidence that herbicides were used within the fenced perimeters of airbases throughout Thailand.  Because of this evidence, the document advises ROs of the likelihood that airbase security personnel who patrolled the perimeters, and especially security dog handlers, were exposed to the herbicides present in the fenced areas.  

The Fast Letter advises the ROs that, if the herbicide exposure issue can be resolved based on this document, then no further development action is necessary.  If not, and sufficient information had been obtained from the Veteran, the RO is to send an inquiry directly to the U.S. Army and Joint Services Records Research Center (JSRRC).

In an August 2009 Compensation & Pension Service Bulletin, further information was provided on handling herbicide related claims from Veterans with Thailand service during the Vietnam Era.  It discussed Fast Letter 09-20 and set forth procedures for handling such claims.  These procedures were replaced by those set forth in the May 2010 Compensation & Pension Service Bulletin.

The May 2010 Compensation & Pension Service Bulletin states that C&P Service has determined that there was significant use of herbicides on the fenced in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes.  Therefore, when herbicide related claims from Veterans with Thailand service are received, RO personnel should now evaluate the treatment and personnel records to determine whether the Veteran's service activities involved duty on or near the perimeter of the military base where the Veteran was stationed.  It also states that C&P Service has determined that special consideration of herbicide exposure on facts found or on a direct basis should be extended to those Veterans whose duties placed them on or near the perimeters of Thailand military bases, which allows for presumptive service connection of the diseases associated with herbicide exposure.  It states that, if a U.S. Air Force Veteran served on one of the enumerated Air Force Bases in Thailand, which includes U-Tapao, as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter, as shown by military occupational specialty (MOS), performance evaluations, or other credible evidence, then herbicide exposure should be acknowledged on a facts found or direct bases.  If the available evidence, however, does not show service along the base perimeter and does not otherwise indicate exposure to tactical herbicides, the memorandum (attached to Fast Letter 09-20) should be placed in the claims file and a request for information should be sent to the JSRRC.

In the present case, the record reflects that both the Veteran (in conjunction with his claims for service connection prior to his death) and the appellant have alleged that the Veteran's MOS and military duties at the U-Tapao Air Force Base in Thailand placed him at or near the perimeter of the base such that he was exposed to the herbicides used on the base.  The appellant has submitted additional evidence in order to support this claim.  The Board finds, however, that this evidence is not sufficient to establish the fact that the munitions area and bomb dump were in fact on the perimeter of the air base at U-Tapao.  [The aerial photographs are too small to identify the munitions maintenance area and bomb dump on its face, and their source is unknown.]  Rather, the Board concludes that such information must be obtained from official sources such as the JSRRC.  No inquiry, however, has been sent to the JSRRC to verify the appellant's contention that the place where the Veteran worked (i.e., the munitions maintenance area and bomb dump) were at or near the perimeter of the U-Tapao air base such that the Veteran would have been exposed to herbicides while serving there from June 1970 to July 1971.  Such inquiry should be made on remand.

The Board notes that the Veteran's DD214 shows that his MOS was that of a Weapons Mechanic.  However, his DA Form 20 and other personnel records indicate that, during his service in Thailand, his duty title was "Load Team Member," and he was assigned to the 307 Munitions Maintenance Squadron at U-Tapao Airfield.  The Board also notes that the Veteran's service personnel records are of record and contain a "TSGT, SSGT AND SGT PERFORMANCE REPORT" for the period of November 1970 to May 1971 while the Veteran was serving in Thailand.  This report indicates that his duties entailed the following:  "Munitions Load Team Chief.  Responsible for the safety and reliable loading of conventional munitions on B-52D aircraft.  Troubleshoots aircraft malfunctions and performs functional checks of aircraft weapons release systems.  Insures strict compliance with applicable safety directives and loading procedures."  The Board observes that this description of the Veteran's duties appear to be contradictory to those stated by the Veteran and appellant as they state that his duties involved unloading and disposing of munitions.

Accordingly, the case is REMANDED for the following action:

1.  Contact the JSRRC and ask them to provide any available information that might corroborate that the Veteran's duties while serving in Thailand would have placed him at or near the perimeter of the U-Tapao Air Force Base from June 1970 to June 1971, including evidence as to whether the Munitions Maintenance (revetment) area and bomb dump on the U-Tapao Airfield were along the perimeter of the base.  In submitting this request, provide the JSRRC with a description of the allegations as to herbicide exposure and the Veteran's duties along with copies of any personnel records obtained showing service dates, duties, and units of assignment.  A negative reply should be provided if no evidence is available.  The appellant and her representative should be advised of any negative response.

2.  If a negative response is received from the JSRRC, then request should be sent to any other appropriate agency or organization that may be able to verify the location of the munitions maintenance (revetment) area and the bomb dump on the U-Tapao Air Force Base during the period of June 1970 to June 1971.  Again, a negative reply should be requested if no evidence is available.  The appellant and her representative should be advised of any negative response.

3.  After ensuring that all additional necessary development has been completed, the claims remaining on appeal should be readjudicated.  If such action does not resolve these issues, a Supplemental Statement of the Case should be issued to the appellant and her representative.  An appropriate period of time should be allowed for response.  Thereafter, these claims should be returned to this Board for further appellate review, if in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


